Citation Nr: 1547881	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left index finger disability.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected hypertensive heart disease. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from February 2000 to December 2011, and in the Reserve Officers' Training Corps (ROTC).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran contends that his left index finger was injured during Reserve Officers' Training Corps (ROTC), and thus should be afforded service connection.

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).

According to 38 C.F.R. § 3.6(c)(4), duty performed by a senior ROTC program member, when ordered to such duty under 10 U.S.C.A. Chapter 103, will be considered active duty for training (ACDUTRA).  Other ROTC training can be considered as inactive duty for training (INACDUTRA), if verified by pay records. According to 38 C.F.R. § 3.6(d)(3), training other than ACDUTRA performed by a member, or an applicant for membership in the Senior ROTC, when ordered to such duty under 10 U.S.C.A. Chapter 103, shall be considered INACDUTRA.  But, according to 38 C.F.R. § 3.6(d)(4)(ii), INACDUTRA does not include attendance at an educational institution in an inactive status.
Service treatment records obtained noted that the Veteran was taken to Ehrling Berguoist Hospital in November 1995 for a left hand injury.  Records from December 1995 note that the Veteran's 2nd metacarpal facture was clinically healed and that the Veteran could return to ROTC status.  Thus, while there are some records present, the Veteran's ROTC units, including Air Force ROTC detachments 465 and 470, should be contacted for any outstanding treatment and personnel records, including pay records, that can help determine the Veteran's ROTC status at the time of his injury. 

Next, the Veteran was last afforded a VA examination for his hypertensive heart disease in March 2013.  The examiner, based on history, found that the Veteran had a workload of greater than 3 METs, but not greater than 5 METs.  The examiner, however, also noted in the report that the Veteran could have pain "even while sleeping or sitting."  

The Veteran contends that sleeping is equal to a 0.9 MET workload, while sitting is equal to a 1.0 MET workload, and thus he should be afforded a higher rating.  See VA Form 9, dated in October 2013.  Upon remand, the Veteran should be afforded a new VA examination to assess the current nature and severity of his hypertensive heart disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding ROTC records from the appropriate repositories, including ROTC detachments 465 and 470, in which the Veteran served from August 1995 to March 1997; and January 1998 to January 1999, respectively.  

If the records obtained do not show the Veteran's status (e.g., INACDUTRA, ACDUTRA) in November 1995 when the finger injury occurred, obtain verification through any appropriate source which may include the Defense Finance and Accounting Service. 

2.  Request that the Veteran identify any outstanding medical records that are relevant to his claims.  Provided that he authorizes the release of any outstanding relevant medical records, including any records from his private cardiologist dating from 2013, the records should be obtained and associated with the electronic claims folder .  

3.  After the development outlined in step 2 is complete, please schedule the Veteran for a VA heart examination to determine the current nature and severity of the Veteran's service-connected hypertensive heart disease.  The examiner should review the electronic claims file (Virtual VA and VBMS) and indicate in the examination report that this was accomplished.
 
After performing all necessary testing, to include METs testing, the examiner is asked to address the current nature, severity, and all symptoms of the Veteran's service-connected hypertensive heart disease.

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the symptoms that are associated with the service-connected hypertensive heart disease and any other diagnosed cardiac and noncardiac condition which is not a manifestation of the service-connected disorder.  Please indicate if it is not possible to attribute the Veteran's symptoms to each disability separately. 

The examiner should provide information as to the METs level that is attributed to the Veteran's service-connected hypertensive heart disease.  The examiner's attention is directed to the Veteran's statements that he has chest pain even when sitting or sleeping, and that this is equivalent to a workload of 0.9 or 1.0 METs.  See October 2013 VA Form 9.  

All opinions must be supported by a complete rationale.
 
4.  Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims, and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


